      Case: 1:19-cv-06330 Document #: 39 Filed: 02/27/20 Page 1 of 3 PageID #:240




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 KARAMELION LLC,

                         Plaintiff
                                                      C.A. No. 1:19-cv-6330
 v.
                                                      Hon. Judge Sharon Johnson Coleman
 FIBAR USA LLC,

                         Defendant.

            AGREED MOTION TO EXTEND THE DEADLINE TO FILE THE
             RESPONSE AND REPLY TO DEFENDANT FIBAR USA LLC’S
                   MOTION TO DISMISS UNDER RULE 12(B)(6)

        Plaintiff Karamelion LLC (“Karamelion”) and Defendant Fibar USA LLC (“Fibar”), by

and through their counsel, hereby move the Court for an extension of time for Karamelion to file

its response to Defendant Fibar USA LLC’s Motion to Dismiss Under Rule 12(b)(6) (“Motion”)

and for an extension of time for Fibar to file its reply to its Motion.

        Karamelion has been investigating the issues in the Motion, which has required reaching

out to third parties. Karamelion was diligent in contacting the third parties shortly after the

Motion was filed; however, the third parties have been very slow to respond. The information

sought is relevant to whether it is appropriate to address the issues raised in the Motion at the

pleading stage. Additional time is therefore necessary for Karamelion to conclude its

investigation prior to responding to the Motion. Karamelion’s response is currently due on

February 28, 2020. Karamelion seeks a two-week extension to March 13, 2020, for its response.

Fibar is seeking an extension on its reply from March 6, 2020, to March 27, 2020.

        A status hearing is currently set for March 30, 2020.




                                                  1
    Case: 1:19-cv-06330 Document #: 39 Filed: 02/27/20 Page 2 of 3 PageID #:241




       For the foregoing reasons, the parties respectfully request that the Court extend

Karamelion’s time to file its response to Defendant Fibar USA LLC’s Motion to Dismiss Under

Rule 12(b)(6) to March 13, 2020, and extend Fibar’s time to file a reply to March 27, 2020.



Dated: February 27, 2020

Respectfully submitted,                          Respectfully submitted,

/s/ David R. Bennett                             /s/ Gregory C. Schodde
David R. Bennett                                 Gregory C. Schodde
Direction IP Law                                 McAndrews, Held & Malloy, Ltd.
P.O. Box 14184                                   500 W. Madison, 34th Floor
Chicago, IL 60614-0184                           Chicago, IL 60661
Telephone: (312) 291-1667                        Telephone: (312) 775-8000
e-mail: dbennett@directionip.com                 e-mail: GSchodde@mcandrews-ip.com

Counsel for Plaintiff Karamelion LLC             Counsel for Defendant Fibar USA LLC




                                                2
    Case: 1:19-cv-06330 Document #: 39 Filed: 02/27/20 Page 3 of 3 PageID #:242




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on February 27, 2020, via the Court’s CM/ECF system.



                                               /s/ David R. Bennett
                                               David R. Bennett




                                               3
